THIS was an action of assumpsit on a promissory note for $540, made by William B. Horsey, the defendant, to the order of blank and payable five months after the date of it. It was delivered by him to the firm of Cropper  Brother in Baltimore, who endorsed it and negotiated it with the Farmers and Merchants' Bank of that city for value received, before it became due and without filling the blank with their own, or any other name as the payee in the body of it, but after maturity the name of the bank, then the holder, was inserted as the payees of it, and this action was brought to recover the amount of it.